DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8, the term “the leg support portion” lacks antecedent basis in the claim.  For examination purposes, the examiner is considering this term to refer to the same component(s) as “the leg portion” in claim 7.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 & 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preiss (EP1787546).  
Regarding claim 10, Preiss teaches a table comprising: a frame (2-5 & D in Fig. 1 Annotated) having a leg portion (2-5) and a tabletop support portion (D); a tabletop (1) positioned on the tabletop support portion; and a side panel (7, 8) that is removably secured to the leg portion.  

    PNG
    media_image1.png
    357
    367
    media_image1.png
    Greyscale

Regarding claim 13, Preiss teaches a side panel (7) that includes a plurality of magnets (12) and the leg support portion (2-5) comprises a ferromagnetic material such that the magnets removably secure the side panel to the leg portion (the presence of such a ferromagnetic material is implied by the ability of magnets to secure the side panel (7) to the leg portion (2-5)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 & 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gloekler (1664292) in view of Preiss (EP1787546).  
Regarding claims 1 & 10, Gloekler teach(es) the structure substantially as claimed, including a frame (1, 6) having a tabletop support portion (1); and a tabletop (8) positioned on the tabletop support portion, the tabletop having one pair (implied by p. 1, lines 61-62) of opposed side structures (10-12x), each of the opposed side structures having a first bent portion (10) extending downward, and each of the opposed side structures further being bent greater than 90 degrees (Fig. 2).  Gloekler fail(s) to teach a leg portion.  However, Preiss teaches the inclusion, in a frame, of support means (2-10) comprising leg portions (2-5).  It would have been obvious to one of ordinary skill in the art to add support means, as taught by Preiss, to the frame of Gloekler, in order to provide support to the tabletop & raise the tabletop above the floor.  
Regarding claims 2-3 & 11-12, Gloekler teaches a tabletop (8) that comprises a metal material (i.e., Monel alloy - see p. 1, lines 55-56) and a ferromagnetic material (i.e., nickel, since Monel is an alloy of copper & nickel).  
Regarding claim 4, Gloekler teaches opposed side structures (10-12x) that each includes the first bent portion (10) and a first straight portion (11).
Regarding claim 6, Gloekler teaches a tabletop (8) that partially envelopes (Fig. 2) the tabletop support portion (1).  
Regarding claims 7 & 9-10, Preiss teaches a side panel (7, 8) that is removably secured to the leg portion.  
Regarding claim 8-9 & 13-14, Preiss teaches a side panel (7) that includes a plurality of magnets (12) and the leg support portion (2-5) comprises a ferromagnetic material such that the magnets removably secure the side panel to the leg portion (the presence of such a ferromagnetic material is implied by the ability of magnets to secure the side panel (7) to the leg portion (2-5)).1

Regarding claims 9 & 14, Gloekler as modified teaches a side panel (7 of Preiss) configured to be removed from the leg portion (2-5 of Preiss) and removably secured (via 12 of Preiss) to and atop the tabletop (8 of Gloekler).  
Claims 1, 4-8, 10, & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leng (CN205093820) in view of Preiss (EP1787546).  

    PNG
    media_image2.png
    298
    569
    media_image2.png
    Greyscale

Regarding claims 1 & 10, Leng teach(es) the structure substantially as claimed, including a frame (12-13) having a tabletop support portion (12) & support means (2); and a tabletop (11) positioned on the tabletop support portion, the tabletop having one pair of opposed side structures (112 & A-C in Fig. 4 Annotated), each of the opposed side structures having a first bent portion (A) extending downward, and each of the opposed side structures further being bent greater than 90 degrees (Fig. 4).  Leng fail(s) to teach a leg portion.  However, Preiss teaches the inclusion, in a frame, of support means (2-10) comprising leg portions (2-5).  It would have been obvious to one of ordinary skill in the art to substitute support means, as taught by Preiss, for the support means of Leng, in order to provide support to the tabletop & raise the tabletop above the floor.  
Regarding claim 4, Leng teaches opposed side structures (112 & A-C) that each includes the first bent portion (A) and a first straight portion (112).  
Regarding claim 5, Leng teaches opposed side structures (112 & A-C) that each include a second bent portion (B) and a second straight portion (C), the second bent portion being positioned between (Fig. 4) the first straight portion (112) and the second straight portion (C).
Regarding claim 6, Leng teaches a tabletop (11) that partially envelopes (Fig. 4) the tabletop support portion (12).  
Regarding claims 7 & 10, Preiss teaches a side panel (7, 8) that is removably secured to the leg portion.  
Regarding claims 8 & 13, Preiss teaches a side panel (7) that includes a plurality of magnets (12) and the leg support portion (2-5) comprises a ferromagnetic material such that the magnets removably secure the side panel to the leg portion (the presence of such a ferromagnetic material is implied by the ability of magnets to secure the side panel (7) to the leg portion (2-5)).2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
    

    
        1 Even assuming arguendo that Preiss fails to teach a leg portion comprising a ferromagnetic material, the examiner takes OFFICIAL NOTICE that making a leg portion of a table from steel is well-known in the art.  It would have been obvious to one of ordinary skill in the art to make the leg portions of Gloekler as modified from steel, in order to increase the durability & load-bearing capacity of the leg portions.  
        2 Even assuming arguendo that Preiss fails to teach a leg portion comprising a ferromagnetic material, the examiner takes OFFICIAL NOTICE that making a leg portion of a table from steel is well-known in the art.  It would have been obvious to one of ordinary skill in the art to make the leg portions of Gloekler as modified from steel, in order to increase the durability & load-bearing capacity of the leg portions.